Fourth Court of Appeals
                                          San Antonio, Texas
                                               April 13, 2015

                                            No. 04-15-00118-CV

      Shirlely ADAMS, Charlene Burgess, Willia Mae Herbst Jasik, William Albert Jasik, and R. May
                                     Oil & Gas Company, Ltd.,
                                             Appellants

                                        v.
                          Murphy Exploration & Production
          MURPHY EXPLORATION & PRODUCTION CO.-USA, A Delaware Corporation,
                                    Appellees

                      From the 218th Judicial District Court, Atascosa County, Texas
                                    Trial Court No. 13-05-0466-CVA
                                Honorable Stella Saxon, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to Wednesday, May 13, 2015.


                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT



cc:              Mary A. Keeney                                 Jason Allen Newman
                 PO Box 98                                      910 Louisiana St
                 Austin, TX 78767-0098                          Houston, TX 77002-4916

                 Jason Allen Newman                             Macey Reasoner Stokes
                 910 Louisiana St                               One Shell Plaza
                 Houston, TX 77002-4916                         Houston, TX 77002-4995

                 John B. McFarland                              Bill Kroger
                 PO Box 98                                      910 Louisiana Street, Suite 3000
                 Austin, TX 78767-0098                          Houston, TX 77002-4995